—Appeal from a decision of the Workers’ Compensation Board, filed December 16, 1976. This is a claim for death benefits which was rejected by the board. Claimant’s decedent was a salesman who died on June 11, 1975 as a result of a myocardial infarction. The claim of the widow for death benefits is founded upon an allegation that on June 5, 1975, decedent performed unusually heavy work in lifting 70- to 80-pound cases of materials and developed symptoms which, superimposed upon his underlying physical condition, precipitated the fatal attack on June 11, 1975. After examining the testimony of various witnesses closely associated with decedent, and evaluating the conflicting medical evidence, the board found, as it has the right to do, that claimant’s death on June 11, 1975 was not causally related to work activities. Since substantial evidence supports this determination, it should be affirmed (see Matter of Currie v Town of Davenport, 37 NY2d 472). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Larkin and Herlihy, JJ., concur.